Dear Mr. Brame:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You ask whether, for an hourly fee and reimbursement of expenses, the governing authority of Rapides Parish can enter to a contract with other political subdivisions of the state for the purposes of auditing and performing examination services of taxpayers' records for compliance with sales and use tax law.
For example, assume Rapides Parish auditors were scheduled to travel to a taxpayer corporation's home office (where its records are located) to perform an audit. Other taxing authorities in which the taxpayer corporation was subject to sales and use taxation could then contract with Rapides Parish to audit on its behalf also, rather than sending its own auditors. This would result in a benefit to Rapides Parish as well as a savings to the other taxing authority.
The short answer to your question is yes. La.R.S. 47:337.26(A) provides as follows:
Within the limits provided for in Article VII, Section 3(B) of the Constitution of Louisiana, the governing authority of any taxing authority may contract with the sheriff, the Louisiana Department of Revenue, any political subdivision of this state, or any other agency, whether public or private, for the examination or investigation of the place of business, if any; the tangible personal property; and the books, records, papers, vouchers, accounts, and documents of any taxpayer for the purposes of enforcement and collection of any tax imposed by that taxing authority. [Emphasis added.] *Page 2 
We note that, here, nothing in La.Const. art. VII, § 3(B) appears to prohibit such an agreement. Thus, it is the opinion of this office that, under La.R.S. 47:337.26(A), the governing authority of any taxing authority may contract with Rapides Parish for the examination or investigation of the place of business, if any; the tangible personal property; and the books, records, papers, vouchers, accounts, and documents of any taxpayer for the purposes of enforcement and collection of any tax imposed by that taxing authority.
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL
ATTORNEY GENERAL
BY: __________________________
BENJAMIN A. HUXEN II
Assistant Attorney General
JDC/BAH II